Citation Nr: 1525170	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-25 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from May 1969 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for PTSD.  In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the remaining matter for which an appeal has been perfected.  

As a final preliminary matter, the Board notes that the Veteran filed an informal claim for an earlier effective date for the award of service connection for diabetes mellitus in November 2010.  This claim has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The Board further notes that in an August 2010 administrative decision , the AOJ  inter alia, denied the Veteran's claim of entitlement to nonservice-connected pension.  In November 2010, he filed a NOD with the denial of pension benefits.  Although the Veteran initiated an appeal with respect to the denial, as the RO has not issued an SOC on this matter-the next step in the appellate process-and the Veteran has not thereafter filed a substantive appeal to perfect an appeal with respect to this matter, at present, the Board has no jurisdiction to adjudicate or to otherwise dispose of the claim.  However, given the Veteran's June 2015 statement withdrawing "all pending appeals" (discussed below), it is unclear whether such statement was intended to encompass a matter, such as the pension claim, for which an appeal had been initiated, but not perfected.  Hence, the Veteran's claim for nonservice-connected pension is referred to the AOJ for any action deemed appropriate.


FINDING OF FACT

In June 2015, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating that he withdrew all pending appeals, which includes the claim for service connection for PTSD, the only matter remaining on appeal for which an appeal has been perfected.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for service connection for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

As noted above, in a June 2015 statement, the Veteran withdrew all pending appeals.  This includes the claim for service connection for PTSD-the only matter remaining on appeal for which an appeal to the Board has been perfected.  As no allegations of errors of fact or law remain for appellate consideration with respect to this matter, the Board does not have jurisdiction to review the matter.  Accordingly, the claim on appeal must be dismissed


ORDER

The appeal as to the claim for service connection for PTSD is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


